                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARLENE BELL-SPARROW,                              Case No. 19-cv-00997-TSH
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                   9              v.
                                                                                           APPLICATION TO PROCEED IN
                                  10     AMERICA ARBITRATION                               FORMA PAUPERIS AND SCREENING
                                         ASSOCIATION,                                      PETITION PURSUANT TO 28 U.S.C. §
                                  11                                                       1915(E)
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                         I.     INTRODUCTION
                                  15           Plaintiff Arlene Bell-Sparrow filed the present petition for a writ of mandamus under the

                                  16   All Writs Act, 28 U.S.C. § 1651(a), seeking to compel the American Arbitration Association

                                  17   (“AAA”) to initiate an arbitration between her and AT&T. Petition, ECF No. 1. Bell-Sparrow

                                  18   also filed an Application to Proceed In Forma Pauperis. Appl., ECF No. 2. For the reasons stated

                                  19   below, the Court GRANTS the In Forma Pauperis Application and finds the petition fails to state

                                  20   a claim for which relief may be granted pursuant to 28 U.S.C. § 1915(e). Bell-Sparrow must file

                                  21   an amended petition that addresses the deficiencies identified in this screening order by May 20,

                                  22   2019.

                                  23                                          II.   BACKGROUND
                                  24           Bell-Sparrow alleges that she has experienced outages at her AT&T-provided phone,

                                  25   internet, and cable service. Pet. at 2. She seeks to assert claims against AT&T in arbitration for

                                  26   breach of contract, deceptive business practices, fraud, and false advertising. Id. She attempted to

                                  27   initiate a claim with the AAA on August 4, 2018. Id. Since filing the claim, she has requested an

                                  28   arbitration date three times. Id. However, the AAA declined to initiate arbitration proceedings
                                   1   each time because Bell-Sparrow was unable to furnish her contract with AT&T that included the

                                   2   relevant arbitration clause. Id., Exhibits at 6-14. Instead, she requested that AAA contact AT&T

                                   3   and obtain the contract from them. Id. On February 22, 2019, Bell-Sparrow filed the present

                                   4   petition seeking a writ compelling the AAA to begin arbitration proceedings against AT&T.

                                   5                             III.   IN FORMA PAUPERIS APPLICATION
                                   6           A district court may authorize the start of a civil action in forma pauperis if the court is

                                   7   satisfied the would-be plaintiff cannot pay the filling fees required to pursue the lawsuit. See

                                   8   28 U.S.C. § 1915(a)(1). Bell-Sparrow submitted the required documentation demonstrating an

                                   9   inability to pay the costs of this action, and it is evident from the Application that Plaintiff’s assets

                                  10   and income are insufficient to enable payment of the fees. See Appl. Accordingly, the Court

                                  11   GRANTS Bell-Sparrow’s Application to Proceed In Forma Pauperis.

                                  12                  IV.    SUA SPONTE SCREENING UNDER 28 U.S.C. § 1915(E)(2)
Northern District of California
 United States District Court




                                  13   A.      Legal Standard
                                  14           While the Court has granted Bell-Sparrow’s in forma pauperis application, it must also

                                  15   review her petition to determine whether the action may be allowed to proceed. The Court must

                                  16   dismiss the petition if it is frivolous, fails to state a claim upon which relief can be granted, or

                                  17   seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

                                  18   1915(e)(2)(B). To make this determination, courts assess whether there is a factual and legal basis

                                  19   for the asserted wrong, “however inartfully pleaded.” Franklin v. Murphy, 745 F.2d 1221, 1227-

                                  20   28 (9th Cir. 1984) (quotation omitted). Pro se pleadings are liberally construed. Erickson v.

                                  21   Pardus, 551 U.S. 89, 94 (2007) (per curiam). Moreover, the Ninth Circuit has “repeatedly held

                                  22   that a district court should grant leave to amend even if no request to amend the pleading was

                                  23   made, unless it determines that the pleading could not possibly be cured by the allegation of other

                                  24   facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). Unless it is clear that no amendment

                                  25   can cure the defects of a complaint (or here, a petition), a pro se plaintiff proceeding in forma

                                  26   pauperis is entitled to notice and an opportunity to amend before dismissal. Noll v. Carlson, 809

                                  27   F.2d 1446, 1448 (9th Cir. 1987).

                                  28
                                                                                           2
                                       B.     Analysis
                                   1
                                              Bell-Sparrow brings her petition under 28 U.S.C. § 1651(a), which provides that “[t]he
                                   2
                                       Supreme Court and all courts established by Act of Congress may issue all writs necessary or
                                   3
                                       appropriate in aid of their respective jurisdictions and agreeable to the usages and principles of
                                   4
                                       law.” “The All Writs Act is a residual source of authority to issue writs that are not otherwise
                                   5
                                       covered by statute. Where a statute specifically addresses the particular issue at hand, it is that
                                   6
                                       authority, and not the All Writs Act, that is controlling.” Pennsylvania Bureau of Correction v.
                                   7
                                       U.S. Marshals Serv., 474 U.S. 34, 43 (1985).
                                   8
                                              In this instance, the All Writs Act is not the controlling authority because Congress has
                                   9
                                       enacted the Federal Arbitration Act (“FAA”). Through the FAA Bell-Sparrow would be able to
                                  10
                                       enforce a written arbitration provision “in a contract evidencing a transaction involving
                                  11
                                       commerce.” 9 U.S.C. § 2. Section 2 of the FAA provides that arbitration agreements are
                                  12
Northern District of California




                                       presumptively valid and enforceable1 and embraces a “liberal federal policy favoring arbitration
 United States District Court




                                  13
                                       agreements.” Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983).
                                  14
                                              Bell-Sparrow alleges that she has a valid contract with AT&T that contains an arbitration
                                  15
                                       provision. Pet. at 1. The way to enforce that provision is to file a petition to compel arbitration
                                  16
                                       naming AT&T as the defendant – not AAA – because “[t]he FAA permits a district court to issue
                                  17
                                       an order compelling parties to arbitrate a dispute subject to an arbitration agreement.” 9 U.S.C. §
                                  18
                                       4. Accordingly, if Bell-Sparrow amends her petition to substitute AT&T as the defendant in lieu
                                  19
                                       of AAA, and seeks an order compelling arbitration under the FAA, her amended petition may state
                                  20
                                       a claim for which relief can be granted.
                                  21
                                                                                V.    CONCLUSION
                                  22
                                              For the reasons above, the Court GRANTS Bell-Sparrow’s Application to Proceed In
                                  23
                                       Forma Pauperis and finds that the petition fails to state a claim pursuant to 28 U.S.C. § 1915(e).
                                  24
                                       Bell-Sparrow must file an amended petition addressing the deficiencies explained in this order by
                                  25

                                  26
                                  27
                                       1
                                        “A written provision in . . . a contract evidencing a transaction involving commerce to settle by
                                       arbitration a controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and
                                  28   enforceable, save upon such grounds as exist at law or in equity for the revocation of any
                                       contract.” 9 U.S.C. § 2.
                                                                                          3
                                   1   May 20. If she does not file a timely amended petition, the Court will recommend this action be

                                   2   dismissed.

                                   3          Plaintiff may wish to seek assistance from the Legal Help Center, a free service offered by

                                   4   the Justice & Diversity Center of the Bar Association of San Francisco, by calling 415-782-8982,

                                   5   or by signing up for an appointment on the15th Floor of the Federal Courthouse in San Francisco,

                                   6   450 Golden Gate Avenue, San Francisco, California. There is also a Legal Help Center in

                                   7   Oakland, located on the 4th Floor, Room 470S, of the United States Courthouse, 1301 Clay Street,

                                   8   Oakland. At the Legal Help Center, you will be able to speak with an attorney who may be able to

                                   9   provide basic legal help but not representation. More information is available at

                                  10   http://cand.uscourts.gov/helpcentersf.

                                  11          Plaintiff may also wish to obtain a copy of the district court’s Handbook for Litigants

                                  12   Without a Lawyer. It provides instructions on how to proceed at every stage of your case,
Northern District of California
 United States District Court




                                  13   including discovery, motions, and trial. The handbook is available in person at the Clerk’s Office

                                  14   and online at: http://cand.uscourts.gov/prosehandbook.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: April 22, 2019

                                  18
                                  19
                                                                                                   THOMAS S. HIXSON
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
